Case 1:14-cr-00203-ODE-AJB Document 163 Filed 09/03/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT GOURTi
                   FOR THE NORTHERN DISTRICT OF GEORGIA"
                             ATLANTA DIVISION


    CHENHSIN CHAN,

          Movant                             CRIMINAL ACTION FILE NO.
                                             1:14-CR-203-ODE-AJB
    V.
                                             CIVIL ACTION FILE NO.
    UNITED STATES OF AMERICA,                1:19-CV-3447-ODE-AJB


          Respondent


                                     ORDER


          This criminal case is before the Court on the Final Report

    and Recommendation of United States Magistrate Judge Alan J.

    Baverman filed July 15, 2020 ("R&R") [Doc. 161]. No objections

    have been filed.

          In the R&R, Judge Baverman recommends that Movant's § 2255

    motion be dismissed as untimely and that a certificate of

    appealability fCOA") be denied. After a thorough analysis,

    Judge Baverman found: Movant executed his § 2255 motion twenty

    days late; Movant has failed to show that (1) the circumstances

    set forth in § 2255(f)(2)- (4) apply, (2) he is entitled to

    equitable tolling, or (3) he is actually innocent. Judge

    Baverman also found that resolution of the issues presented is

    not debatable; thus, a COA should be denied.

          The Court having read and considered the R&R [Doc. 161] and

    noting the absence of any objections, it is hereby ADOPTED as

    the opinion and order of the Court. For the reasons set forth

    in the R&R, Movant's § 2255 motion [Doc. 154] is DISMISSED AS

    UNTIMELY and a COA is DENIED.
Case 1:14-cr-00203-ODE-AJB Document 163 Filed 09/03/20 Page 2 of 2



          SO ORDERED, this ~3> day of September, 2020.




                                        ^^.^'> ^
                                 ORINDA D. EVANS
                                 UNITED STATES DISTRICT JUDGE




                                       -2-
